Citation Nr: 1207852	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for total left knee replacement due to osteoarthritis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1976 to September 1979 and July 1981 to April 1986.  

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an evaluation in excess of 30 percent for left knee total replacement due to osteoarthritis.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in November 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDING OF FACT

The Veteran's total left knee replacement disability manifests chronic and severe painful motion and weakness in the left leg.  


CONCLUSION OF LAW

The criteria for a maximum schedular evaluation of 60 percent for total left knee replacement due to osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5010-5055 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of an increased rating for total left knee replacement has been considered with respect to VA's duties to notify and assist.  Given the award of the maximum schedular rating noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks an evaluation in excess of 30 percent for total left knee replacement due to osteoarthritis.  At his November 2011 hearing the Veteran testified that his knee pain is much worse and very severe since his knee surgery, and that it never ceases and that he uses Oxycodone for his pain.  He also testified that he has weakness that causes his leg to give out, which causes him to fall. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran was granted a 100 percent evaluation for total left knee replacement due to osteoarthritis in a November 2007 rating decision, effective October 31, 2007, and a 30 percent evaluation effective from December 1, 2008, under 38 C.F.R. § 4.71a, DC 5010-5055.  Prior to this, the Veteran's left knee disability was evaluated as an old injury, left knee chondromalacia with osteoarthritis.  

In the February 2009 rating decision on appeal the Veteran's 30 percent rating for total left knee replacement due to osteoarthritis was continued under 38 C.F.R. § 4.71a, DC 5010-5055.  

Under Diagnostic Code 5055, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating that may be assigned a prosthetic knee is 30 percent.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The next higher 100 percent rating under DC 5055 is assigned for 1 year following the replacement of the knee joint.  The November 2007 rating decision awarded the Veteran a 100 percent rating for his left knee disability for 1 year in accordance with 38 C.F.R. § 4.71a, DC 5055.  The lay and medical evidence of record does not indicate that the Veteran has had another replacement of the left knee joint surgery following 2007; thus under DC 5055, the highest maximum schedular rating that can be awarded the Veteran's left knee is 60 percent.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  However, because DC 5055 is based on the prosthetic replacement of the knee joint rather than instability, arthritis, or flexion and extension, assigning multiple ratings for the Veteran's left knee disability under DCs 5055 and 5256-5263 would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

A VA examination was conducted in February 2009.  The examiner noted that the Veteran had a total knee arthroplasty in 2007.  The Veteran reported that his knee pain in the joint has gotten better, but now has a different kind of pain in the knee.  A physical examination was conducted.  The Veteran was given a diagnosis of osteoarthritis, status post left total knee arthroplasty, and the examiner noted that pain was associated with the disability.  It was also noted that the Veteran has been employed full time as a preacher for more than 20 years.   

A June 1, 2010, private medical opinion notes that the Veteran has chronic and severe pain, which is only partly relieved with Percocet.  He is status total left knee arthroplasty, with limited extension and obvious patellar/tibial deficiency.  The associated weakness and lack of control causes his foot to drop in such a way as to cause an abnormal gait.   

A June 2, 2010, private medical evaluation notes that the Veteran has had 7 surgeries on his left knee, including screws, plates, arthroscopy, and total knee arthroplasty.  He reported multiple episodes of falling secondary to knee weakness and giving out.  Following a physical examination, diagnoses of status post left knee total arthropathy with some limitation of range of motion and some laxity and mild weakness of the left knee flexors were given.  

A June 14, 2010 private medical opinion notes that the Veteran asked the physician to evaluate his orthopedic problems and that the physician has been treating the Veteran since June 2009.  The physician opined that the Veteran has severe chronic pain in his left knee due to the multiple surgeries he has had, and that he also has some limitation of motion and limitation of strength.  

The symptoms listed above most nearly approximate the criteria for a 60 percent evaluation rather than the Veteran's current 30 percent evaluation.  Under 38 C.F.R. § 4.71a, DC 5055, a prosthetic replacement of the knee joint warrants a maximum 60 percent rating when it results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The competent medical and lay evidence of record clearly shows that after his total knee replacement surgery in 2007, the Veteran's left knee manifests severe pain for which he takes prescription drugs such as Percocet and Oxycodone.  The private medical treatment records and opinions also show that the Veteran's left knee manifests weakness.  Because it is clear that the Veteran's total left knee replacement due to osteoarthritis causes severe pain and/or weakness, a maximum 60 percent rating under DC 5055 is warranted.  See 38 C.F.R. § 4.71a. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected total left knee replacement due to osteoarthritis, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain were considered in the level of impairment and loss of function attributed to his disability. 

At no time during the pendency of this claim has the Veteran's total left knee replacement due to osteoarthritis met or nearly approximated the criteria for a rating in excess of 60 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's total left knee replacement due to osteoarthritis.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as a knee pain and weakness, included in the criteria used to evaluate the Veteran's total left knee replacement due to osteoarthritis.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

Additionally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not reported that he is unemployed and the February 2009 VA examination report notes that he is working full time has a preacher.  As the record does not show the Veteran has been rendered unemployable as a result of his service connected disability because he is, in fact, working full time, an inferred TDIU claim is inapplicable. 


ORDER

Entitlement to an evaluation of 60 percent for total left knee replacement due to osteoarthritis is granted. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


